Citation Nr: 0515534	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  02-03 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical services provided by the Retina Associates of 
Western, N.Y., P.C., pursuant to the Veterans Millennium 
Health Care and Benefits Act.

 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Canandaigua, New 
York, Department of Veterans Affairs (VA) Medical Center.  In 
a November 2003 decision, the Board determined that the 
veteran was not entitled to payment for the private medical 
expenses incurred on July 6, 2001 as provided by the Retina 
Associates of Western, N.Y., P.C., pursuant to 38 U.S.C.A. § 
1703 and 38 U.S.C.A. §§ 1710, 1728.  The Board remanded the 
issue of entitlement to payment or reimbursement for 
unauthorized medical services provided by the Retina 
Associates of Western, N.Y., P.C., pursuant to the Veterans 
Millennium Health Care and Benefits Act to the Agency of 
Original Jurisdiction (AOJ).  

Following the remand, in a November 2004 supplemental 
statement of the case, it was noted that the case was 
reviewed, but the veteran was determined not to be eligible 
for payment or reimbursement for unauthorized medical 
services provided by the Retina Associates of Western, N.Y., 
P.C., pursuant to the Veterans Millennium Health Care and 
Benefits Act because the services in question were provided 
on a non-emergent basis.  

In December 2004, the Board remanded the case.  The Board 
noted that the Board has clearly resolved that the veteran 
was treated on an emergent basis, and that the matter to be 
further resolved is whether he is entitled to payment or 
reimbursement for unauthorized medical services provided by 
the Retina Associates of Western, N.Y., P.C., pursuant to the 
Veterans Millennium Health Care and Benefits Act.  The AOJ 
has returned the case without complying with the prior 
decisions of the Board. 

This case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The AOJ has returned the file without complying with the 
prior decisions of the Board.  In a nutshell, the AOJ 
stresses that benefits under the Veterans Millennium Health 
Care and Benefits Act are not warranted because the medical 
procedure was not an emergency.
 
However, the Board has overturned that determination.  In two 
separate, binding decisions of the Board, it has been 
determined that the procedure was an emergency.  The AOJ 
cannot ignore the determination of the Board.  The decision 
to return the issue to the Board with a determination that 
there was no emergency is not supportable.
 
Accordingly, the case is remanded for the following:
 
1.  The AOJ should review the ORDER in the 
December 8, 2004 decision of the Board.
 
2.  The AOJ shall recognize that the medical 
procedure was an emergency.
 
3.  The AOJ shall prepare a determination 
that addresses entitlement to the Veterans 
Millennium Health Care and Benefits Act.  
Each element for reimbursement must be 
addressed.  The determination must recognize 
that the procedure was an emergency.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


